 Case 5:19-cv-01023-JGB-SP Document 51 Filed 10/09/20 Page 1 of 15 Page ID #:721



 1 JOHN M. FUJII, SBN 172718
     JFujii@SilverWrightLaw.com
 2 ADRIANNA C. PAIGE, SBN 204902
     APaige@SilverWrightLaw.com
 3 SILVER & WRIGHT LLP
     3 Corporate Park, Suite 100
 4 Irvine, California 92606
     Phone: 949-385-6431
 5 Fax: 949-385-6428

 6 Attorneys for Defendant
     COUNTY OF SAN BERNARDINO;
 7 GARY WHEELER; THUN HOUN; JASON
     CALVERT
 8

 9                             UNITED STATES DISTRICT COURT
10                         CENTRAL DISTRICT OF CALIFORNIA
11

12 V.R., a minor, by and through her         Case Number: 5:19-cv-01023-JGB-SP
   guardian ad litem Ariana Toscano,
13 individually and as successor in interest ASSIGNED FOR ALL PURPOSES TO:
   to Juan Ramon Ramos, deceased; and        Honorable District Judge Jesus Bernal
14 RAMONA TERRAZAS,                          Magistrate Judge: Sheri Pym
15
                 Plaintiffs,
16
           v.                                   STIPULATED PROTECTIVE ORDER
17
     COUNTY OF SAN BERNARDINO;
18 GARY WHEELER; THUN HOUN;
     JASON CALVERT; and DOES 4-10,
19 inclusive

20
                 Defendants.
21

22

23

24

25

26

27

28


                                   STIPULATED PROTECTIVE ORDER
 Case 5:19-cv-01023-JGB-SP Document 51 Filed 10/09/20 Page 2 of 15 Page ID #:722



 1 1.     PURPOSES AND LIMITATIONS
 2        Defendants COUNTY OF SAN BERNARDINO, GARY WHEELER, THUN
 3 HOUN, AND JASON CALVERT (collectively, “Defendants”) contend that discovery in

 4 this lawsuit (the “Action”) is likely to involve production of confidential, proprietary, or

 5 private information for which special protection from public disclosure and from use for

 6 any purpose other than prosecuting this litigation may be warranted.          Accordingly,
 7 Defendants and Plaintiffs V.R., a minor, by and through her guardian ad litem Ariana

 8 Toscano, individually and as successor in interest to Juan Ramon Ramos, deceased,

 9 and RAMONA TERRAZAS (collectively, “Plaintiffs”), with Plaintiffs and Defendants

10 collectively referred to herein as the “Parties” or individually as the “Party,” hereby

11 stipulate to and petition the Court to enter the following Stipulated Protective Order (the

12 “Protective Order”). The Parties acknowledge that this Protective Order does not confer

13 blanket protections on all disclosures or responses to discovery and that the protection it

14 affords from public disclosure and use extends only to the limited information or items

15 that are entitled to confidential treatment under the applicable legal principles. The

16 Parties further acknowledge, as set forth in Section 12.3, below, that this Protective Order

17 does not entitle them to file confidential information under seal; Civil Local Rule 79-5

18 sets forth the procedures that must be followed and the standards that will be applied when

19 a Party seeks permission from the Court to file material under seal.

20                               GOOD CAUSE STATEMENT
21        This Action involves records of a police pursuit, officer-involved shooting, medical
22 and mental health treatment, and investigations performed by the San Bernardino County

23 Sheriff’s Department and its personnel, agents, and employees. Defendants assert that

24 the underlying incident, and evidence thereof, involves the identity of personnel, third-

25 party witnesses, and others, that is private or confidential in nature. Further confidential

26 materials and information in this Action will likely include descriptions and images of the

27 scene, internal procedures and policies of the San Bernardino County Sheriff’s

28 Department, and potentially the identity of law enforcement personnel involved in various

                                            – 1 of 13 –
                                  STIPULATED PROTECTIVE ORDER
 Case 5:19-cv-01023-JGB-SP Document 51 Filed 10/09/20 Page 3 of 15 Page ID #:723



 1 ongoing unrelated investigations. Further, Defendants anticipate that Plaintiffs will seek

 2 confidential documents in this matter which may include, but are not limited to, personnel

 3 records of law enforcement officers and confidential information from the San Bernardino

 4 County Sheriff’s Department and confidential statements and interviews (including

 5 potential information implicating privacy of third parties) not generally available to the

 6 public, or which may be privileged or otherwise protected from disclosure under state or

 7 federal statutes, court rules, case decisions, or common law. Should this information

 8 (personnel records, private information of witnesses, etc.) be disclosed without the

 9 protection of this Protective Order, and open access to the information be allowed, the

10 privacy and safety of those involved in this Action, and other law enforcement matters,

11 could be placed at risk.

12        Accordingly, to expedite the flow of information, to facilitate the prompt resolution
13 of disputes over confidentiality of discovery materials, to adequately protect information

14 the Parties are entitled to keep confidential, to ensure that the Parties are permitted

15 reasonable and necessary uses of such material in preparation for trial and to address their

16 handling at the end of the litigation, and serve the ends of justice, a protective order for

17 such information is justified in this matter. It is the intent of the Parties that information

18 will not be designated as “confidential” for tactical reasons and that nothing be so

19 designated without a good faith belief that it has been maintained in a confidential, non-

20 public manner, and there is good cause why it should not be part of the public record in

21 this Action.

22 2.           DEFINITIONS
23        2.1 Action. This pending federal lawsuit entitled V.R., a minor, by and through
24 her guardian ad litem Ariana Toscano, individually and as successor in interest to

25 Juan Ramon Ramos, deceased, et. al. v. COUNTY OF SAN BERNARDINO, et. al.,

26 case number: 5:19-cv-01023-JGB-SP.

27        2.2     Challenging Party. A Party or Non-Party that challenges the designation of
28 information or items under this Protective Order.

                                             – 2 of 13 –
                                   STIPULATED PROTECTIVE ORDER
 Case 5:19-cv-01023-JGB-SP Document 51 Filed 10/09/20 Page 4 of 15 Page ID #:724



 1        2.3   “CONFIDENTIAL” Information or Items. Information (regardless of how
 2 it was or is generated, stored, or maintained) or tangible things that qualify for protection

 3 under Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause

 4 Statement above.

 5        2.4   Counsel. Outside Counsel of Record and House Counsel, as these terms are
 6 defined below (as well as their support staff).

 7        2.5   Designating Party. A Party or Non-Party that designates information or
 8 items that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”

 9        2.6   Disclosure or Discovery Material. All items or information, regardless of
10 the medium or manner in which it is generated, stored, or maintained (including, among

11 other things, testimony, transcripts, and tangible things) that are produced or generated in

12 disclosures or responses to discovery in this matter.

13        2.7   Expert. A person with specialized knowledge or experience in a matter
14 pertinent to the litigation who has been retained by a Party or its counsel to serve as an

15 expert witness or as a consultant in this Action.

16        2.8   House Counsel. Attorneys who are employees of a Party to this Action.
17 House Counsel does not include Outside Counsel of Record or any other outside counsel.

18        2.9   Non-Party. Any natural person, partnership, corporation, association, or
19 other legal entity not named as a Party to this Action.

20        2.10 Outside Counsel of Record. Attorneys who are not employees of a Party to
21 this Action but are retained to represent or advise a Party to this Action and have appeared

22 in this Action on behalf of that Party or are affiliated with a law firm which has appeared

23 on behalf of that Party, and include support staff.

24        2.11 Party. Any Party to this Action, including all of its officers, directors,
25 employees, consultants, retained experts, and Outside Counsel of Record (and their

26 support staff).

27        2.12 Producing Party.       A Party or Non-Party that produces Disclosure or
28 Discovery Material in this Action.

                                            – 3 of 13 –
                                  STIPULATED PROTECTIVE ORDER
 Case 5:19-cv-01023-JGB-SP Document 51 Filed 10/09/20 Page 5 of 15 Page ID #:725



 1        2.13 Professional Vendors. Persons or entities that provide litigation support
 2 services   (e.g.,   photocopying,   videotaping,    translating,    preparing   exhibits   or
 3 demonstrations, and organizing, storing, or retrieving data in any form or medium) and

 4 their employees and subcontractors.

 5        2.14 Protected Material. Any Disclosure or Discovery Material that is designated
 6 as “CONFIDENTIAL.”

 7        2.15 Receiving Party. A Party that receives Disclosure or Discovery Material
 8 from a Producing Party.

 9 3.     SCOPE
10        The protections conferred by this Protective Order cover not only Protected
11 Material, but also (1) any information copied or extracted from Protected Material; (2) all

12 copies, excerpts, summaries, or compilations of Protected Material; and (3) any

13 testimony, conversations, or presentations by Parties or their Counsel that might reveal

14 Protected Material.

15        Any use of Protected Material at trial shall be governed by the orders of the trial
16 judge. This Protective Order does not govern the use of Protected Material at trial.

17 4.     DURATION
18        Even after final disposition of this Action, the confidentiality obligations imposed
19 by this Protective Order shall remain in effect until a Designating Party agrees otherwise

20 in writing or a court order otherwise directs. Final disposition shall be deemed to be the

21 later of (1) dismissal of all claims and defenses in this Action, with or without prejudice;

22 or (2) final judgment herein after the completion and exhaustion of all appeals, rehearings,

23 remands, trials, or reviews of the Action, including the time limits for filing any motions

24 or applications for extension of time pursuant to applicable law.

25 ///

26 ///

27 ///

28 ///

                                            – 4 of 13 –
                                  STIPULATED PROTECTIVE ORDER
 Case 5:19-cv-01023-JGB-SP Document 51 Filed 10/09/20 Page 6 of 15 Page ID #:726



 1 5.     DESIGNATING PROTECTED MATERIAL
 2        5.1   Exercise of Restraint and Care in Designating Material for Protection. Each
 3 Party or Non-Party that designates information or items for protection under this

 4 Protective Order must take care to limit any such designation to specific material that

 5 qualifies under the appropriate standards. The Designating Party must designate for

 6 protection only those parts of material, documents, items, or oral or written

 7 communications that qualify so that other portions of the material, documents, items, or

 8 communications for which protection is not warranted are not swept unjustifiably within

 9 the ambit of this Protective Order.

10        Mass, indiscriminate, or routinized designations are prohibited. Designations that
11 are shown to be clearly unjustified or that have been made for an improper purpose (e.g.,

12 to unnecessarily encumber the case development process or to impose unnecessary

13 expenses and burdens on other parties) may expose the Designating Party to sanctions.

14        If it comes to a Designating Party’s attention that information or items that it
15 designated for protection do not qualify for protection, that Designating Party must

16 promptly notify all other Parties that it is withdrawing the inapplicable designation.

17        5.2   Manner and Timing of Designations. Except as otherwise provided in this
18 Protective Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise

19 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection under

20 this Protective Order must be clearly so designated before the material is disclosed or

21 produced.

22        Designation in conformity with this Protective Order requires:
23        (a)   for information in documentary form (e.g., paper or electronic documents,
24 but excluding transcripts of depositions or other pretrial or trial proceedings), that the

25 Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter

26 “CONFIDENTIAL legend”), to each page that contains protected material. If only a

27 portion or portions of the material on a page qualifies for protection, the Producing Party

28 also must clearly identify the protected portion(s) (e.g., by making appropriate markings

                                            – 5 of 13 –
                                  STIPULATED PROTECTIVE ORDER
 Case 5:19-cv-01023-JGB-SP Document 51 Filed 10/09/20 Page 7 of 15 Page ID #:727



 1 in the margins).

 2        A Party or Non-Party that makes original documents available for inspection need
 3 not designate them for protection until after the inspecting Party has indicated which

 4 documents it would like copied and produced. During the inspection and before the

 5 designation, all of the material made available for inspection shall be deemed

 6 “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants

 7 copied and produced, the Producing Party must determine which documents, or portions

 8 thereof, qualify for protection under this Protective Order. Then, before producing the

 9 specified documents, the Producing Party must affix the “CONFIDENTIAL” legend to

10 each page that contains Protected Material. If only a portion or portions of the material

11 on a page qualifies for protection, the Producing Party must clearly identify the protected

12 portion(s) (e.g., by making appropriate markings in the margins).

13        (b)    for testimony given in depositions, that the Designating Party identify before
14 the close of the deposition, all protected testimony or deposition exhibits that contain

15 CONFIDENTIAL Information or Items.              The court reporter shall then affix the
16 “CONFIDENTIAL” legend to each page of the transcript or deposition exhibit that

17 contains Protected Material and may separately bound such designated transcript pages

18 and deposition exhibits.

19        (c)    for information produced in some form other than documentary, and for any
20 other tangible items, that the Producing Party affix in a prominent place on the exterior

21 of the container or containers in which the information is stored the legend

22 “CONFIDENTIAL.” If only a portion or portions of the information warrants protection,

23 the Producing Party, to the extent practicable, shall identify the protected portion(s).

24        5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
25 to designate qualified information or items does not, standing alone, waive the

26 Designating Party’s right to secure protection under this Protective Order for such

27 material.    Upon timely correction of a designation, the Receiving Party must make
28 reasonable efforts to assure that the material is treated in accordance with the provisions

                                            – 6 of 13 –
                                  STIPULATED PROTECTIVE ORDER
 Case 5:19-cv-01023-JGB-SP Document 51 Filed 10/09/20 Page 8 of 15 Page ID #:728



 1 of this Protective Order.

 2 6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
 3        6.1   Timing of Challenges. Any Party or Non-Party may challenge a designation
 4 of confidentiality at any time that is consistent with the Court’s orders.

 5        6.2   Meet and Confer. The Challenging Party shall initiate the dispute resolution
 6 process under Local Rule 37-1 et seq.

 7        6.3   Burden. The burden of persuasion in any such challenge proceeding shall
 8 be on the Designating Party. Frivolous challenges, and those made for an improper

 9 purpose (e.g., to harass or impose unnecessary expenses and burdens on other parties)

10 may expose the Challenging Party to sanctions. Unless the Designating Party has waived

11 or withdrawn the CONFIDENTIAL designation, all Parties shall continue to afford the

12 material in question the level of protection to which it is entitled under the Producing

13 Party’s designation until the Court rules on the challenge.

14 7.     ACCESS TO AND USE OF PROTECTED MATERIAL
15        7.1   Basic Principles. A Receiving Party may use Protected Material that is
16 disclosed or produced by another Party or by a Non-Party in connection with this Action

17 only for prosecuting, defending, or attempting to settle this Action. Such Protected

18 Material may be disclosed only to the categories of persons and under the conditions

19 described in this Protective Order. When the Action has been terminated, a Receiving

20 Party must comply with the provisions of Section 13 below (FINAL DISPOSITION).

21        Protected Material must be stored and maintained by a Receiving Party at a location
22 and in a secure manner that ensures that access is limited only to the persons authorized

23 under this Protective Order.

24        7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
25 ordered by the Court or permitted in writing by the Designating Party, a Receiving Party

26 may disclose any information or item designated “CONFIDENTIAL” only to:

27        (a)   the Receiving Party’s Outside Counsel of Record in this Action, as well as
28 employees of the Outside Counsel of Record to whom it is reasonably necessary to

                                            – 7 of 13 –
                                  STIPULATED PROTECTIVE ORDER
 Case 5:19-cv-01023-JGB-SP Document 51 Filed 10/09/20 Page 9 of 15 Page ID #:729



 1 disclose the information for this Action;

 2       (b)    the officers, directors, and employees (including House Counsel) of the
 3 Receiving Party to whom disclosure is reasonably necessary for this Action;

 4       (c)    Experts (as defined in this Protective Order) of the Receiving Party to whom
 5 disclosure is reasonably necessary for this Action and who have signed the

 6 “Acknowledgment and Agreement to Be Bound” (Exhibit A);

 7       (d)    the Court and its personnel;
 8       (e)    court reporters and their staff;
 9       (f)    professional jury or trial consultants, mock jurors, and Professional Vendors
10 to whom disclosure is reasonably necessary for this Action and who have signed the

11 “Acknowledgment and Agreement to Be Bound” (Exhibit A);

12       (g)    the author or recipient of a document containing the information or a
13 custodian or other person who otherwise possessed or knew the information;

14       (h)    during their depositions, witnesses and attorneys for witnesses, in the Action
15 to whom disclosure is reasonably necessary provided: (1) the deposing party requests that

16 the witness and attorneys for the witness sign the “Acknowledgment and Agreement to

17 Be Bound” form (Exhibit A); and (2) they will not be permitted to keep any

18 “CONFIDENTIAL” Information or Items unless they sign the “Acknowledgment and

19 Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the Designating Party

20 or ordered by the Court.      Pages of transcribed deposition testimony or exhibits to
21 depositions that reveal Protected Material may be separately bound by the court reporter

22 and may not be disclosed to anyone except as permitted under this Protective Order; and

23       (i)    any mediator or settlement officer, and their supporting personnel, mutually
24 agreed upon by any of the Parties engaged in settlement discussions.

25 8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
26       OTHER LITIGATION
27       If a Party is served with a subpoena or a court order issued in other litigation that
28 compels disclosure of any information or items designated in this Action as

                                            – 8 of 13 –
                                  STIPULATED PROTECTIVE ORDER
Case 5:19-cv-01023-JGB-SP Document 51 Filed 10/09/20 Page 10 of 15 Page ID #:730



 1 “CONFIDENTIAL,” that Party must:

 2       (a)    promptly notify in writing the Designating Party. Such notification shall
 3 include a copy of the subpoena or court order;

 4       (b)    promptly notify in writing the party who caused the subpoena or order to
 5 issue in the other litigation that some or all of the material covered by the subpoena or

 6 order is subject to this Protective Order. Such notification shall include a copy of this

 7 Protective Order; and

 8       (c)    cooperate with respect to all reasonable procedures sought to be pursued by
 9 the Designating Party whose Protected Material may be affected.

10       If the Designating Party timely seeks a protective order, the Party served with the
11 subpoena or court order shall not produce any information designated in this Action as

12 “CONFIDENTIAL” before a determination by the court from which the subpoena or

13 order issued, unless the Party has obtained the Designating Party’s written permission.

14 The Designating Party shall bear the burden and expense of seeking protection in that

15 court of its CONFIDENTIAL Information or Items, and nothing in these provisions

16 should be construed as authorizing or encouraging a Receiving Party in this Action to

17 disobey a lawful directive from another court.

18 9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
19       IN THIS LITIGATION
20       9.1    Non-Party Confidentiality. The terms of this Protective Order are applicable
21 to information produced by a Non-Party in this Action and designated as

22 “CONFIDENTIAL.” Such information produced by Non-Parties in connection with this

23 litigation is protected by the remedies and relief provided by this Protective Order.

24 Nothing in these provisions should be construed as prohibiting a Non-Party from seeking

25 additional protections.

26       9.2    Request for Non-Party Confidential Information. In the event that a Party is
27 required, by a valid discovery request, to produce a Non-Party’s confidential information

28 in its possession, and the Party is subject to an agreement with the Non-Party not to

                                           – 9 of 13 –
                                 STIPULATED PROTECTIVE ORDER
Case 5:19-cv-01023-JGB-SP Document 51 Filed 10/09/20 Page 11 of 15 Page ID #:731



 1 produce the Non-Party’s confidential information, then the Party shall:

 2          (a)   promptly notify in writing the Requesting Party and the Non-Party that some
 3 or all of the information requested is subject to a confidentiality agreement with a Non-

 4 Party.

 5          (b)   promptly provide the Non-Party with a copy of this Protective Order, the
 6 relevant discovery request(s), and a reasonably specific description of the information

 7 requested; and

 8          (c)   make the information requested available for inspection by the Non-Party, if
 9 requested.

10          9.3   Non-Party’s Recourse. If the Non-Party fails to seek a protective order from
11 this Court within 14 days of receiving the notice and accompanying information, the

12 Receiving Party may produce the Non-Party’s confidential information responsive to the

13 discovery request. If the Non-Party timely seeks a protective order, the Receiving Party

14 shall not produce any information in its possession or control that is subject to the

15 confidentiality agreement with the Non-Party before determination by the Court. Absent

16 a court order to the contrary, the Non-Party shall bear the burden and expense of seeking

17 protection in this Court of its Protected Material.

18 10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
19          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
20 Protected Material to any person or in any circumstances not authorized under this

21 Protective Order, the Receiving Party must immediately (a) notify in writing the

22 Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve all

23 unauthorized copies of the Protected Material, (c) inform the person or persons to whom

24 unauthorized disclosures were made of all the terms of this Protective Order, and (d)

25 request such person or persons to execute the “Acknowledgment and Agreement to Be

26 Bound” that is attached hereto as Exhibit A.

27 ///

28 ///

                                            – 10 of 13 –
                                   STIPULATED PROTECTIVE ORDER
Case 5:19-cv-01023-JGB-SP Document 51 Filed 10/09/20 Page 12 of 15 Page ID #:732



 1 11.    INADVERTENT         PRODUCTION          OF PRIVILEGED          OR     OTHERWISE
 2        PROTECTED MATERIAL
 3        When a Producing Party gives notice to Receiving Parties that certain inadvertently
 4 produced material is subject to a claim of privilege or other protections, the obligations

 5 of the Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B).

 6 This provision is not intended to modify whatever procedure may be established in an e-

 7 discovery order that provides for production without prior privilege review. Pursuant to

 8 Federal Rule of Evidence 502(d) and (e), insofar as the Parties reach an agreement on the

 9 effect of disclosure of a communication or information covered by the attorney-client

10 privilege or work product protection, the Parties may incorporate their agreement in this

11 Protective Order or another stipulated protective order.

12 12.    MISCELLANEOUS
13        12.1 Right to Further Relief. Nothing in this Protective Order abridges the right
14 of any person to seek its modification by the Court in the future.

15        12.2 Right to Assert Other Objections.        By stipulating to the entry of this
16 Protective Order, no Party waives any right it otherwise would have to object to disclosing

17 or producing any information or item on any ground not addressed in this Protective

18 Order. Similarly, no Party waives any right to object on any ground to the use in evidence

19 of any of the material covered by this Protective Order.

20        12.3 Filing Protected Material. A Party that seeks to file under seal any Protected
21 Material must comply with Civil Local Rule 79-5. Protected Material may only be filed

22 under seal pursuant to a court order authorizing the sealing of the specific Protected

23 Material at issue. If a Party’s request to file Protected Material under seal is denied by

24 the Court, then the Receiving Party may file the information in the public record unless

25 otherwise instructed by the Court.

26 ///

27 ///

28 ///

                                           – 11 of 13 –
                                  STIPULATED PROTECTIVE ORDER
Case 5:19-cv-01023-JGB-SP Document 51 Filed 10/09/20 Page 13 of 15 Page ID #:733



 1 13.    FINAL DISPOSITION
 2        After the final deposition of this Action, as defined in Section 4 above, each
 3 Receiving Party must return all Protected Material to the Producing Party or destroy such

 4 material within 30 days. As used in this subdivision, “all Protected Material” includes all

 5 copies, abstracts, compilations, summaries, and any other format reproducing or capturing

 6 any of the Protected Material. Whether the Protected Material is returned or destroyed,

 7 the Receiving Party must submit a written certification to the Producing Party (and, if not

 8 the same person or entity, to the Designating Party) by the 30-day deadline that (1)

 9 identifies (by category, where appropriate) all the Protected Material that was returned or

10 destroyed and (2) affirms that the Receiving Party has not retained any copies, abstracts,

11 compilations, summaries, or any other format reproducing or capturing any of the

12 Protected Material. Notwithstanding this provision, Counsel are entitled to retain archival

13 copy of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal

14 memoranda, correspondence, deposition and trial exhibits, expert reports, attorney work

15 product, and consultant and expert work product, even if such materials contain Protected

16 Material. Any such archival copies that contain or constitute Protected Material remain

17 subject to this Protective Order as set forth in Section 4 (DURATION).

18 ///

19 ///

20 ///

21 ///

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///

                                           – 12 of 13 –
                                  STIPULATED PROTECTIVE ORDER
Case 5:19-cv-01023-JGB-SP Document 51 Filed 10/09/20 Page 14 of 15 Page ID #:734



 1 14.     VIOLATIONS
 2         Any violation of this Protective Order may be punished by any and all appropriate
 3 measures including, without limitation, contempt proceedings and/or monetary sanctions.

 4

 5         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 6          Pursuant to Local Rule 5-4.3.4, by my signature below I, Adrianna C. Paige, attest
 7 that all other signatories concur in this filing’s content and have authorized this filing.

 8 Dated: September 25, 2020                      SILVER & WRIGHT LLP
 9

10                                                By: __/s/ Adrianna C. Paige___________
                                                        JOHN M. FUJII
11                                                      ADRIANNA C. PAIGE
                                                        Attorneys for Defendants
12

13
     Dated: September 25, 2020                    LAW OFFICES OF DALE GALIPO
14

15
                                                  By: __s/ Renee V. Masongsong____
16                                                    DALE K. GALIPO
                                                      RENEE V. MASONGSONG
17                                                    Attorneys for Plaintiffs
18

19

20         FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
21

22 Dated: October 9, 2020

23

24

25 Sheri Pym
26 United States Magistrate Judge

27

28

                                            – 13 of 13 –
                                   STIPULATED PROTECTIVE ORDER
Case 5:19-cv-01023-JGB-SP Document 51 Filed 10/09/20 Page 15 of 15 Page ID #:735



 1                                         EXHIBIT A
 2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3

 4 I,                                                 ,[print or type full name] of
 5                                                    [print   or    type    full     name   of
 6 company/employer and full address], declare under penalty of perjury that I have read

 7 in its entirety and understand the Protective Order that was issued by the United States

 8 District Court for the Central District of California on ______________[date] in the

 9 Action of V.R., a minor, by and through her guardian ad litem Ariana Toscano,

10 individually and as successor in interest to Juan Ramon Ramos, deceased, et.

11 al. v. COUNTY OF SAN BERNARDINO, et. al., case number: 5:19-cv-01023-

12 JGB-SP.

13         I agree to comply with and to be bound by all the terms of this Protective Order,
14 and I understand and acknowledge that failure to so comply could expose me to sanctions

15 and punishment in the nature of contempt. I solemnly promise that I will not disclose in

16 any manner any information or item that is subject to this Protective Order to any person

17 or entity except in strict compliance with the provisions of this Protective Order. I further

18 agree to submit to the jurisdiction of the United States District Court for the Central

19 District of California for the purpose of enforcing the terms of this Protective Order, even

20 if such enforcement proceedings occur after termination of this Action. I hereby appoint

21                            [print or type full name] of                      [print or type
22 name of company/employer and full address and telephone number] as my California

23 agent for service of process in connection with this Action or any proceedings related to

24 enforcement of this Protective Order.

25 Date:

26 City and State where sworn and signed:                                                     _
27 Printed name:

28 Signature:

                                       – EXHIBIT A –
                         ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND
